[Cite as In re B.S., 2016-Ohio-5811.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: B.S.                                           C.A. No.      28198
       L.S.


                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. DN 14-09-598
                                                                 DN 14-09-599

                                 DECISION AND JOURNAL ENTRY

Dated: September 14, 2016



         CARR, Presiding Judge.

         {¶1}    Appellant, Janet M., appeals from a judgment of the Summit County Court of

Common Pleas, Juvenile Division, that terminated her parental rights to her two minor children

and placed them in the permanent custody of Summit County Children Services (“CSB”). This

Court affirms.

                                                 I.

         {¶2}    Janet M. (“Mother”) is the mother of B.S., born February 18, 2001, and L.S., born

June 26, 2004. In 2014, when this case began, Mother was married to David M. (“Stepfather”).

The father of the children, Lonnie S. (“Father”), has not appealed from the judgment of the trial

court.

         {¶3}    According to the complaint, CSB initially became involved with the family

through an “Alternative Response case” from April to July 2014. At that time, the agency

investigated reports that B.S. had multiple marks on his arms, with a concern that the marks
                                                2


might be cigarette burns. The marks turned out to be eczema and/or bed bug bites that B.S. had

scratched. There were also concerns that B.S. exhibited sexualized behaviors and language at

school. He was referred for a sexual risk evaluation at Ohio Guidestone, which showed that B.S.

was at risk to offend, but Mother did not follow through with the recommended counseling for

him.

       {¶4}    CSB became involved with the family again when, on September 11, 2014, L.S.

told a teacher that B.S. attempted to hang himself. The school contacted Mother and advised her

to seek medical/mental health assistance for B.S. Mother took him to Child Guidance and

Family Solutions for crisis intervention. At the initial appointment, Mother claimed B.S.’s

attempt to harm himself was an effort to seek attention and she did not believe it was important

that he attend counseling.

       {¶5}    CSB, police, and paramedics responded to the home later that same day. B.S.

denied being actively suicidal at the time, but admitted that he had tried to harm himself several

times before, had homicidal ideations regarding a school mate, and had sexually abused L.S.

several times, including fondling and penetration, most recently just two days before. Mother

acknowledged that she knew about the inappropriate sexual behavior and stated that she has had

the boys alternate sleeping on the couch because they share a bedroom.

       {¶6}    CSB took L.S. to Akron Children’s Hospital for evaluation. There, L.S. reported

that he saw B.S. try to hang himself and that B.S. had kissed, fondled, and penetrated him.

Following the evaluation and pursuant to a safety plan, L.S. was placed in the home of his

paternal grandmother. Mother did not agree with that placement and wanted to keep both boys

in her care. Within a week, L.S. was back at Mother’s home where B.S. still resided. Mother

later testified that, upon consultation with a lawyer, she believed she could retrieve L.S. because
                                                3


there was no court order. Mother said she stayed awake all night to ensure that the boys slept in

separate rooms.

       {¶7}     On September 18, 2014, CSB filed complaints in juvenile court, alleging that B.S.

was neglected and dependent, and that L.S. was abused, neglected, and dependent. The trial

court granted emergency temporary custody of B.S. to CSB, and the agency placed B.S. at

Guidestone for a residential evaluation. L.S. was allowed to remain in Mother’s custody under

an order of protective supervision with CSB. At the adjudicatory hearing, the parents stipulated

to the allegations in the complaint and the trial court entered adjudicatory findings consistent

with the complaint.

       {¶8}     L.S. was seen at the Care Center of Akron Children’s Hospital to further evaluate

the concerns of sexual abuse. It was difficult to understand the child because of a developmental

delay, but L.S. was able to communicate that something happened with his brother and with his

backside. He also communicated that he “got F’d,” but could not explain what that meant or

provide details. The Care Center recommended continued trauma therapy, believing that would

provide an opportunity for L.S. to build a relationship with a counselor and better explain what

happened.     L.S. and Mother met with a trauma therapist eight times, but L.S. made little

progress. According to the therapist, L.S. refused to engage and became destructive with the

materials. The therapist opined that L.S. may have been cognitively unable to benefit from the

type of therapy that she was able to offer in the office and recommended intensive home-based

therapy instead.

       {¶9}     At the dispositional hearing in December 2014, the parents agreed to maintain the

same custodial arrangements, and the trial court so ordered. The trial court also adopted a case

plan. According to the case plan, B.S. was to complete a residential treatment program, which
                                                4


included individual, group, and family therapy. L.S. was to participate in counseling to address

sexual abuse issues. Adult family members were to provide appropriate supervision of L.S. to

ensure he was no longer victimized. Mother and Stepfather were to participate in parenting

education to learn strategies for parenting both victims and perpetrators of sexual abuse. Mother,

Stepfather, and Father were to participate in family therapy with each child when determined to

be appropriate by their therapists. Stepfather was to complete a substance abuse evaluation to

address concerns of alcohol use. Father was to address anxiety and substance abuse issues

through counseling and random drug screens. Finally, Mother, Father, and Stepfather were

offered weekly visitation with B.S. at Guidestone.

       {¶10} Over the course of time, several amendments were made to the case plan.

Father’s requirement for drug screens was removed following several negative test results, but a

similar requirement was added for Mother when concerns arose that Mother was using L.S.’s

prescription medication and marijuana. In addition, upon receiving reports that family members

were having inappropriate discussions with B.S., his visits and telephone calls were required to

be supervised.

       {¶11} In April 2015, CSB moved to change the custodial disposition of L.S. from

Mother to CSB, based on L.S.’s poor school attendance and significant behavioral issues,

Mother’s failure to keep appointments for CSB’s home visits and with L.S.’s service providers,

Father’s failure to engage in counseling or parenting classes, and the fact that the family was

about to be evicted from their apartment. Shortly after the motion to change custody was filed,

Mother, Stepfather, and L.S. moved to Sandusky. CSB requested that the trial court refrain from

ruling on the motion to change custody until CSB was able to investigate the new residence of

the family.
                                                5


        {¶12} On May 18, 2015, the CSB caseworker and L.S.’s guardian ad litem met with the

family in Sandusky, where they discovered that the family of three was staying at the two-

bedroom apartment of a friend and his adult son. The caseworker was concerned that L.S. was

sharing a bedroom with the 21-year old son, although Mother claimed the 21-year-old was

seldom there. L.S. had been enrolled in a local school, but was removed after half a day for

disruptive and disrespectful behavior. Mother met with school officials the following day, and

arrangements were made for L.S. to work with a volunteer teacher at the local library for an hour

daily for the last few weeks of the school year. It was anticipated that L.S. would return to

regular school in the fall.

        {¶13} Mother had not given CSB any advance notice that she was moving out of the

area, but later explained that she and her husband had been unable to find employment in Akron,

and they thought Sandusky would provide them with a fresh start. They did, in fact, find

employment in Sandusky, and they were in the process of buying a car from the friend with

whom they were staying. Mother promised better compliance with the visitation schedule going

forward because of the car and insisted that her employer is a very understanding person who

would accommodate visits.

        {¶14} After CSB’s home visit and a hearing on the motion to change custody, CSB was

granted temporary custody of L.S. and the agency placed him in residential treatment at Beech

Brook. The case plan was amended to include parental visitation at Beech Brook, as well as the

attainment of stable housing by both parents.

        {¶15} In October 2015, the caseworker was concerned that the case was “going

nowhere” and scheduled a meeting for the parents, their attorneys, the children’s guardians ad
                                                 6


litem, the CSB supervisor, and the CSB attorney. The attorneys and guardians ad litem came,

but neither parent attended.

       {¶16} On October 19, 2015, CSB filed a motion for permanent custody. Following a

hearing, the trial court granted permanent custody to CSB and terminated the parents’ parental

rights to B.S. and L.S. Mother appeals and assigns one error for review.

                                                 II.

                                  ASSIGNMENT OF ERROR

       THE STATE FAILED TO PRESENT CLEAR AND CONVINCING
       EVIDENCE THAT PERMANENT CUSTODY WAS IN THE BEST INTEREST
       OF THE MINOR CHILDREN PURSUANT TO [R.C. 2151.414(D)].

       {¶17} Mother contends the trial court erred in finding that permanent custody was in the

best interest of the children, as required for satisfaction of the second prong of the permanent

custody test. See R.C. 2151.414(B)(1) and R.C. 2151.414(D)(1). Before a juvenile court may

terminate parental rights and award permanent custody of a child to a proper moving agency it

must find clear and convincing evidence of both prongs of the permanent custody test, as

required under R.C. 2151.414(B). The trial court must find: (1) the existence of one of the five

factors set forth in R.C. 2151.414(B)(1)(a)-(e), and (2) that the grant of permanent custody to the

agency is in the best interest of the child, based on an analysis under R.C. 2151.414(D)(1). See

R.C. 2151.414(B)(1) and R.C. 2151.414(B)(2); see also In re William S., 75 Ohio St.3d 95, 99

(1996). Clear and convincing evidence is that which is sufficient to produce in the mind of the

trier of fact a firm belief or conviction as to the facts sought to be established. Cross v. Ledford,

161 Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶18} The trial court found that the first prong of the permanent custody test was

satisfied because the children could not be returned to either parent within a reasonable period of
                                                7


time or should not be returned to their care. See R.C. 2151.414(B)(1)(a). Mother has not

challenged the first prong finding by the trial court, but rather only challenges the second prong

best interest finding on appeal.

       {¶19} When determining whether a grant of permanent custody is in the children’s best

interest, the juvenile court must consider all relevant factors, including those enumerated in R.C.

2151.414(D)(1): the interaction and interrelationships of the children, the wishes of the children,

the custodial history of the children, the children’s need for permanence and whether that can be

achieved without a grant of permanent custody, and whether any of the factors outlined in R.C.

2151.414(E)(7) to (11) apply. R.C. 2151.414(D)(1)(a)-(e). “Although the trial court is not

precluded from considering other relevant factors, the statute explicitly requires the court to

consider all of the enumerated factors.” In re Smith, 9th Dist. Summit No. 20711, 2002 WL

5178, *3, (Jan. 2, 2002); see also In re Palladino, 11th Dist. Geauga No. 2002-G-2445, 2002-

Ohio-5606, ¶ 24.

       1. Interactions and interrelationships of the children

                                               B.S.

       {¶20} This court case began with concerns that thirteen-year-old B.S. had sexually

abused his ten-year-old brother. B.S. admitted offending against his brother and having an

attraction to younger children. He also disclosed that he had been a victim of sexual abuse

himself - by an unknown perpetrator. Although Mother admitted she was aware of the problem

with her sons, she did not seek outside help until authorities became involved. Instead, she

sought to deal with the situation herself and denied the need for counseling. The caseworker

testified that Mother has acknowledged that B.S. offended against L.S., while Father has

continued to deny it.
                                                8


       {¶21} At Guidestone, B.S. was enrolled in individual, family, and group counseling as

well as medication management with a psychiatrist.         The case manager from Guidestone

explained that over the course of 16 months B.S. had made “some progress. It kind of was back

and forth, up and down,” but he was thought to be ready to step down to a group home on

February 1, 2016. She said B.S. was attending school and taking his medication regularly. He

was learning to interact with children his own age and developing friendships. The case manager

said that B.S. was exhibiting less physical aggression, but could still be disrespectful and refuse

to follow staff directions. He did not like to do chores and needed a lot of prompts to engage in

personal hygiene matters. He did not typically talk much about his family.

       {¶22} Upon receiving reports that family members shared inappropriate information

with B.S., CSB required future visits at Guidestone to be supervised. Family members allegedly

told B.S. that he did nothing wrong, did not need to be at Guidestone, and did not have any

behavior problems. There was no evidence that the information came from Mother. According

to his guardian ad litem, such information was having a negative impact on B.S.’s behavior and

was slowing his progress. The CSB caseworker believes that B.S. now accepts what he needs to

work on, especially since Father had ceased contact. Services providers stated that B.S. will

require caregivers that are patient and understanding going forward.

                                               L.S.

       {¶23} While L.S. was still residing in Mother’s home, the CSB caseworker became

concerned with the excessive amount of school he was missing and with Mother’s failure to keep

service appointments for him. These failings had an impact on L.S. During the last year L.S.

resided with Mother, he was enrolled in at least four different schools and was removed from

three of them for behavioral problems. At the fourth school, the Findley Community Learning
                                                9


Center, L.S. attended only 18 days of school over the course of two months before Mother

withdrew him to move to Sandusky. The principal of that school testified at the permanent

custody hearing and explained that L.S. has “pretty intensive needs for education.”           She

explained that every time L.S. returned to school after missing a day, he had to retransition,

requiring him to spend time in the office conference room with the principal and assistants to

socialize him back to classroom behavior. Sometimes this took several hours. The principal said

that there was good communication between the school and Mother, and she has always been

receptive. Nevertheless, despite frequent efforts by the school to emphasize the importance of

consistency in attendance, L.S.’s attendance was very poor. For her part, Mother insisted that

L.S.’s attendance was excellent until CSB became involved with the family.

       {¶24} Additionally, Mother’s failure to keep a follow-up appointment with the pediatric

psychiatrist who managed L.S.’s medications resulted in an inability to obtain a refill on a 30-

day prescription for his Attention Deficit Hyperactivity Disorder (“ADHD”) medication. Mother

claimed she obtained two seven-day refills from hospital emergency rooms, but the caseworker

nevertheless asserted that L.S. was without prescribed medication for a period of time.

       {¶25} Upon entering residential treatment at Beech Brook, L.S. presented as very angry

and depressed. His cognitive disability inhibited his ability to verbalize and caused him to act

out in a negative way. It also meant that talk therapy did not work well with him, so therapists

utilized play, sand tray, art, and music therapy. During his first four months at Beech Brook,

L.S. made moderate progress, described as a decrease in defiant oppositional behavior and an

improved ability to participate in a classroom setting. During this period, Father visited him six

times and Mother visited him twice. At that point, Beech Brook recommended that L.S. be given

a community placement and CSB located a foster home for him. It did not go well, however.
                                                10


L.S. struggled with following directions from the foster mother, isolated himself, and repeatedly

ran away. After two weeks, he was returned to Beech Brook.

          {¶26} During L.S.’s second admission at Beech Brook, therapists worked on processing

his trauma. During those five months, L.S. had no visits from either parent. L.S. spoke of

feelings of sadness and expressed hopelessness about his inability to control his environment and

still being in Beech Brook. He interacted pretty well with children his own age, but tended to

isolate himself. The agency was working on a plan to move him to an open unit, with more

exposure off-grounds, as a means to keep him motivated and not feeling as hopeless.

          {¶27} Upon being asked by L.S.’s attorney to describe some of the positive things L.S.

has done, the Beech Brook case manager described L.S. as being creative, having a great sense

of humor, doing much better in school, and being very interested in electronics and game

systems. She stressed that consistency in attending school was very important to L.S. as with all

of their children. Beech Brook’s policy is that “you can’t just bounce out of school. If you take

a break, we encourage you and we have things put in place that help you get back in the

classroom. So there is not really an option of whether or not you go to school, you have to go to

school.” She explained that L.S. now also comes to therapy willingly, and is “kind of vested” in

the process so that she believes he will be able to continue on an outpatient basis.          She

emphasized that it is important that his environment is extremely structured. His future caregiver

must understand his mental health needs and have tools and techniques to assist him. The case

manager testified that with structure, L.S. has “come out of his shell” and feels safer and more

secure.
                                                11


       {¶28} Along the way, L.S. has received diagnoses of Oppositional Defiant Disorder,

Post-Traumatic Stress Disorder, mood disorder NOS, ADHD, and mild mental retardation.1 He

was determined to be eligible for services from the Board of Developmental Disabilities. His

guardian ad litem observed that he had difficulty telling time, counting money, reading, spelling

and writing.

       {¶29} Early on, L.C.’s therapist believed that Mother and L.S. were bonded. She said

that Mother loved L.S., and that she was very important to L.S. The Beech Brook case manager

said that L.S. used to say that he was going to run away to his Father and seemed to indicate that

he missed having contact with Father, but he has not said that in a long time.

                                             Parents

       {¶30} The record demonstrates a lack of effort by both parents to comply with their case

plan obligations. Neither parent has demonstrated that he or she can provide appropriate care for

the children. Father has not obtained housing, failed to engage in any individual counseling

services, and did not even attend the permanent custody hearing. For her part, Mother did not

attend any parenting classes, did no drug tests, and has not established stable housing.

Throughout the case, Mother failed to take responsibility for the fact that she had failed to

consistently maintain L.S. in school, in counseling, or provide him with his medication.

       {¶31} The parents had an opportunity to learn how to parent these children through

participation in family therapy sessions while they were in residential treatment. Father attended



1
  Because the record uses the term “mentally retarded,” the Court includes it here. We note,
however, that the Ohio General Assembly has recently determined to substitute the term
“intellectual disability” for references to “mental retardation” in the Ohio Revised Code,
effective October 12, 2016. See Sub. H.B. 158, 2016 Ohio Laws File 122. See also Hall v.
Florida, –––– U.S. ––––, 134 S.Ct. 1986, 1990 (2014) in which the United States Supreme Court
has chosen to make a similar substitution.
                                                  12


five sessions with B.S. Mother attended none with B.S. There is no evidence that either parent

attended any therapy sessions with L.S.

       {¶32} Significantly, the parents did not maintain regular contact with the children

through visitations. Mother visited B.S. 12 times, and only once in the last seven months. Father

visited him 24 times in total, and only once in the last six months. Mother visited L.S. twice and

Father visited him six times overall. Neither parent visited L.S. during the last five months. Nor

have the parents maintained telephone contact with the boys. Mother claimed that she could not

negotiate the evening voice mail directions at the facilities, and was not able to call during

business hours. She claimed that she had to do laundry and grocery shopping during the window

of daytime hours when she was not working. As found by the trial court: “These excuses ring

hollow and weak.” At the permanent custody hearing, Mother angrily asserted that she had done

nothing wrong and that the boys should be returned to her.

       {¶33} Mother has failed to recognize the need for services for her children and the

importance of her own participation in those services. Her failure to engage in those services

and her lack of contact with her children has resulted in a lack of insight into the conditions and

the very significant needs of the children. Furthermore, she has not taken responsibility for her

failure to participate in services or for her lack of contact with the children.

                                               Brothers

       {¶34} There is no evidence of a positive relationship between the brothers. They have

had no contact with each other since they were separated at the beginning of the case. Neither of

the boys has anyone else in their lives that has nurtured a positive bond and maintained a

relationship with them.

       2. Wishes of the children
                                                13


        {¶35} B.S.’s guardian ad litem reported that B.S. loves both of his parents, but has a big

problem in terms of Mother being with Stepfather. According to B.S., Stepfather has been very

aggressive with both boys. B.S. understands that Mother loves her husband, and he did not want

to interfere with that, but Mother was not his first choice for where to live. He also loves Father

and respects him, but understands Father would need to have a house before he could live with

him. According to the guardian ad litem, B.S. is, therefore, aware of shortcomings by both of his

parents in terms of parenting ability.

        {¶36} B.S.’s guardian ad litem reported that neither parent has visited B.S. recently.

The guardian believed that Father became upset when his visits were required to be supervised

and began visiting less. The lack of visits, in turn, upset B.S. The guardian did not know why

Mother stopped visiting, and his attempts to contact her through her attorney went unanswered.

The guardian ad litem said that Mother’s last visit ended in a “row” between her and the Shelter

Care staff because she wanted to take pictures and that was not permitted as it would violate the

privacy of other clients. After that visit, B.S. reported that he did not want to see Mother any

more.

        {¶37} Finally, B.S.’s guardian ad litem observed that B.S. has thrived at Shelter Care,

and he is very happy there. He indicated that any future environment for B.S. will have to take

into account his potential for sexual behavior and his developmental disabilities. Any home will

have to offer consistency, stability, love, and a steady guiding hand. He believed that neither

Mother nor Father is able to provide that type of environment to B.S. B.S. has indicated that he

is prepared to wait until he is 18 to live with Father. The guardian ad litem recommended that

B.S. be placed in the permanent custody of the agency and that a foster family for adoption be

found if possible. At the request of B.S., and without objection by the guardian ad item, the
                                                 14


guardian requested that occasional visits by Father be allowed because when B.S. is 18, he will

“need that connection.”

       {¶38} When L.S.’s guardian ad litem was first assigned to the case, he detected a bond

between L.S. and Mother. He said L.S. liked to spend time with Mother, walking, talking, or

playing games together. Since he has been at Beech Brook, however, he has had very few visits

from his parents. More recently, L.S. said: “I miss my family, but I am cool.” His guardian ad

litem believes that the absence of his family is affecting him more than what he says, but

reintroducing the parents now could be difficult for L.S. because they have not been around

while he has been addressing his trauma. The guardian ad litem believes that the absence of

visitation by his parents has, in fact, created another trauma for L.S.

       {¶39} The guardian ad litem reported that L.S. has said he would like to live with

Father, but Father told the guardian ad litem that he would like to obtain custody of B.S. and the

boys cannot be placed together. L.S. has also said that he would not want to live with Mother

and Stepfather because Stepfather drinks too much and is mean.

       {¶40} The guardian ad litem described L.S. as a loner, withdrawn, and not bonded with

any particular relative. He is often sad, and he has anger and self-esteem issues. He has a long

way to go academically to catch up. The guardian ad litem explained that the parents’ progress

on their case plan objectives was very limited. Stepfather has not engaged in his case plan

requirements. The guardian believed that if the parents had engaged in family therapy, parenting

classes, and regular visits, they would have better understood L.S., his state of mind, and his

current needs. The guardian ad litem concluded by saying that L.S. is going to need a family that

will remain committed to him and meet all of his needs. He will require someone willing to put
                                                15


a lot of time and effort into his care. He recommended that L.S. be placed in the permanent

custody of CSB and that the agency identify a foster-to-adopt home for him.

       {¶41} L.S.’s attorney also addressed the court. At the beginning of the permanent

custody hearing, the attorney reported that L.S. was very conflicted, scared, and confused. At

the midway point, when removal from Mother’s home was being considered, L.S. did not want

to leave. At the close of the permanent custody hearing, the attorney expressed great sympathy

for L.S. He felt that L.S. deserved “to go to school on a regular basis [and] to thrive there [and]

to get the counseling that he desperately needs to move on past this trauma.” He reported that

L.S. does not have a strong stance as to where he wants to go. He said L.S. wants stability, to

feel loved, to feel welcomed, and asked the court to find that for him.

       3. Custodial history of the children

       {¶42} Both children resided with Mother until this case began in September 2014. At

that time, B.S. was placed in residential treatment at Guidestone and remained there for 16

months. He was in the sexual aggression unit throughout his stay. He was recently accepted into

a less restrictive placement in a group home at Shelter Care and had been there for two months at

the time of the permanent custody hearing.

       {¶43} L.S. remained in the custody of Mother under the protective supervision of CSB

for nine months. Based on concerns of poor school attendance and a lack of follow through by

Mother on counseling, psychiatric services, and housing, the trial court granted temporary

custody of L.S. to CSB. At that time, the agency placed L.S. in Beech Brook. Except for an

unsuccessful two-week placement in a foster home, L.S. resided at Beech Brook for about nine

months.
                                                 16


       4. The children’s need for a legally secure permanent placement

       {¶44} The CSB caseworker testified that the agency explored family members on both

sides of the family, but none were willing and able to care for the boys.            The paternal

grandmother expressed some interest, but eventually concluded that she could not assume care.

The maternal grandfather called about visits, but was firm that he was not able to provide long-

term care for the boys.

       {¶45} B.S. has been in agency custody for 18 months and L.S. for nine months. During

that time, both boys have been in residential treatment facilities. Neither parent has been

consistent in maintaining contact with the children or in attempting compliance with the case

plan. Stepfather showed little interest or effort in working on his case plan.

       {¶46} At the permanent custody hearing, the caseworker explained that Mother had

become very angry when L.S. was removed from her home and would call her names and make

threats when she called her on the telephone. The caseworker emphasized that the parents do not

have an understanding of L.S.’s needs since they have been away from him for so long. She

expressed great frustration that the parents have not even called to ask about their children or to

request visits for quite a while. She repeatedly sent them letters and asked them to schedule

visits. She stated with frustration that she had “begged the parents to be involved, to visit their

children, and neither of them will do anything that we have recommended, anything that we have

asked them to do.” The caseworker concluded by stating that both boys deserve consistency,

stability, and support from people that love and care about them. She asserted that both boys

deserve better than what they have experienced and have a right to permanency. She believes

permanent custody is in the best interests of both boys.
                                                17


       {¶47} Mother has failed to demonstrate that the evidence does not clearly and

convincingly establish that permanent custody was in the best interests of the children.

Consequently, we conclude that the trial court did not err in terminating the parents’ parental

rights and in placing B.S. and L.S. in the permanent custody of CSB. Mother’s assignment of

error is overruled.

                                                III.

       {¶48} Mother’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                            18




MOORE, J.
HENSAL, J.
CONCUR.


APPEARANCES:

ANGELA M. KILLE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

LINDA BENNETT, Guardian ad Litem.

BRIAN ASHTON, Attorney at Law, for child.